                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

A.P., A Minor, By His Parent, E.F.         :   CIVIL ACTION
                                           :
        v.                                 :
                                           :
LOWER MERION SCHOOL DISTRICT               :   NO. 18-4331

                                     JUDGMENT

        NOW, this 1st day of August, 2019, the plaintiff’s motion for summary judgment

having been denied and the defendant’s motion for summary judgment having been

granted, it is ORDERED that JUDGMENT is entered in favor of the defendant and against

the plaintiff.




                                        /s/ TIMOTHY J. SAVAGE J.
